[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Peck, Slip Opinion No. 2017-Ohio-2961.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2017-OHIO-2961
                         DISCIPLINARY COUNSEL v. PECK.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
         may be cited as Disciplinary Counsel v. Peck, Slip Opinion No.
                                   2017-Ohio-2961.]
Attorneys—Misconduct—Failure to provide competent representation—Failure to
        act with reasonable diligence—Six-month suspension, fully stayed on
        conditions—Restitution ordered.
     (No. 2016-1490—Submitted February 8, 2017—Decided May 30, 2017.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2015-067.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, Gregory Lawrence Peck, of Oxford, Ohio, Attorney
Registration No. 0040211, was admitted to the practice of law in Ohio in 1988.
        {¶ 2} On December 10, 2015, relator, disciplinary counsel, filed a
complaint with the Board of Professional Conduct, charging Peck with professional
                            SUPREME COURT OF OHIO




misconduct arising from his neglect of a client’s legal matter, which resulted in a
default judgment and the assessment of treble damages against the client.
       {¶ 3} The parties entered into stipulations of fact, misconduct, and
aggravating and mitigating factors and jointly recommended that Peck be
suspended from the practice of law for six months, with the entire suspension
stayed. After hearing Peck’s testimony, a panel of the board adopted the parties’
stipulations and their recommended sanction. The board adopted the panel’s
findings and recommendation. We adopt the board’s report in its entirety and
suspend Peck from the practice of law for six months, fully stayed on the condition
that he engage in no further misconduct.
                                   Misconduct
       {¶ 4} On January 21, 2009, Ashley Needham filed a complaint in the
Middletown Municipal Court against We Sell Auto Sales (“We Sell”) alleging
breach of contract, negligence, fraud, and a violation of the Ohio Consumer Sales
Practices Act. Donald Jones, the owner of We Sell, asked Peck to represent him in
the case.
       {¶ 5} Although Peck generally limited his practice to family law and
criminal defense, he had previously handled a similar civil matter and agreed to the
representation. He entered an appearance as counsel for We Sell, answered the
complaint out of time, and filed a motion to dismiss.
       {¶ 6} Needham, however, twice amended the complaint—first to add her
grandfather, Charles Needham, as a plaintiff, and the second time to name Donald
Jones, d.b.a. We Sell, as a defendant. The second amended complaint was served
on Peck by e-mail and on Jones by certified mail, but Peck did not answer it.
Consequently, the Needhams moved for default judgment against Donald Jones,
d.b.a. We Sell. Peck failed to respond. Although Peck appeared at the hearing on
the default motion, the court granted the motion, finding that he had not presented
any evidence of excusable neglect or moved for leave to file an answer out of time.




                                           2
                                January Term, 2017




The court issued a judgment in favor of the Needhams for $6,206.89 in
compensatory damages, trebled to $18,620.67 under the Consumer Sales Practices
Act, punitive damages of $6,206.89 on their fraud claim, attorney fees of $1,100,
and interest at the rate of 4 percent per annum. Peck did not appeal the trial court’s
decision, and the parties stipulate that the court issued a certificate of judgment for
$25,927.56.
       {¶ 7} After Peck appeared at a judgment-debtor examination with Jones, the
Needhams garnished $6,054.26 from Jones’s financial accounts. Thereafter, Peck
moved the court to stay the judgment-enforcement proceedings until a Civ.R. 60(B)
hearing occurred. But neither Peck nor Jones appeared for the hearing on the
motion to stay. And because there was no Civ.R. 60(B) motion for relief from
judgment pending, the magistrate denied Peck’s request for a stay. Peck did not
file objections to the magistrate’s decision.
       {¶ 8} Nearly a year after the court denied the request for a stay, Peck filed
a motion for relief from the default judgment under Civ.R. 60(B). The magistrate
denied the motion. The court overruled Peck’s objections to the magistrate’s
decision and affirmed the original default judgment in the Needhams’ favor.
       {¶ 9} Peck appealed the denial of his Civ.R. 60(B) motion but then
attempted to challenge the court’s initial grant of the default judgment. The court
of appeals affirmed the judgment of the trial court, finding not only that Peck’s
appeal was untimely because the default judgment had been issued three years
earlier but that Peck had also waived any error in that judgment by failing to object
to the magistrate’s decision granting it. Needham v. Jones, 12th Dist. Butler No.
CA2012-07-135, 2013-Ohio-2965, ¶ 21-22.
       {¶ 10} In addition to mishandling the representation, Peck failed to provide
Jones with information regarding his professional-liability-insurance carrier. At
the hearing, he testified that he thought he had malpractice insurance but that he
had missed the deadline to renew his policy and therefore lacked coverage.




                                          3
                             SUPREME COURT OF OHIO




       {¶ 11} The parties stipulated and the board agreed that Peck’s conduct
violated Prof.Cond.R. 1.1 (requiring a lawyer to provide competent representation
to a client) and 1.3 (requiring a lawyer to act with reasonable diligence and
promptness in representing a client).
                                        Sanction
       {¶ 12} When imposing sanctions for attorney misconduct, we consider
several relevant factors, including the ethical duties that the lawyer violated, the
aggravating and mitigating factors listed in Gov.Bar R. V(13), and the sanctions
imposed in similar cases.
       {¶ 13} The sole stipulated aggravating factor is that Peck caused his client
significant financial harm: Jones has had a default judgment imposed against him
for more than $25,000, he has had over $6,000 garnished from his bank accounts,
he has had a lien issued against his real property, and he has been unable to obtain
a loan. See Gov.Bar R. V(13)(B)(8). Stipulated mitigating factors include the
absence of a prior disciplinary record, the absence of a dishonest or selfish motive,
and a cooperative attitude toward the disciplinary proceedings. See Gov.Bar R.
V(13)(C)(1), (2), and (4).
       {¶ 14} In weighing the appropriate sanction for Peck’s misconduct, the
board considered several cases in which we imposed sanctions ranging from a
public reprimand to a six-month actual suspension for similar misconduct. It found
the facts of Lorain Cty. Bar Assn. v. Nelson, 144 Ohio St. 3d 414, 2015-Ohio-4337,
44 N.E.3d 268, and Cleveland Metro. Bar Assn. v. Dawson, 124 Ohio St. 3d 22,
2009-Ohio-5959, 918 N.E.2d 519, to be most instructive.
       {¶ 15} In Nelson, the attorney failed to consult with a client regarding the
status and management of the client’s personal-injury case. He filed a complaint
without the client’s knowledge, failed to conduct discovery on her behalf, and failed
to respond to the defendant’s discovery requests. Nelson ultimately dismissed the
lawsuit without the client’s knowledge or consent, failed to timely refile it, and




                                           4
                                 January Term, 2017




failed to advise the client that his malpractice insurance had lapsed. Thus, the client
lost not only the ability to pursue her personal-injury claim but also a source of
recovery for a malpractice action. Aggravating factors included Nelson’s initial
failure to cooperate in the disciplinary process and the harm to his client. But we
found that a public reprimand was the appropriate sanction because Nelson
accepted responsibility for his misconduct and did not (1) have prior discipline, (2)
act with a selfish motive, (3) engage in fraud, dishonesty, or self-dealing, (4) engage
in a pattern of neglect, or (5) profit from his misconduct. Nelson at ¶ 6-9.
       {¶ 16} In Dawson, the attorney neglected an age-discrimination action filed
against two of his clients. Specifically, Dawson failed to respond to the plaintiff’s
discovery requests and motion for partial summary judgment. Consequently, the
court granted a default judgment against Dawson’s clients and awarded the plaintiff
more than $180,000 in damages. Dawson did not appeal that judgment, but the
parties later settled the case for $27,000. Dawson failed to inform the affected
clients that he did not carry professional-liability insurance, and after settling their
legal-malpractice claim for $22,000, he defaulted after paying just $5,500 and
ultimately discharged the obligation in bankruptcy.
       {¶ 17} The sole aggravating factor in Dawson was a brief attorney-
registration suspension. Mitigating factors included the absence of a dishonest or
selfish motive and Dawson’s cooperation throughout the disciplinary proceedings.
But in light of the substantial default judgment entered against Dawson’s clients as
a result of his misconduct, and his failure to abide by the terms of the malpractice
settlement, we suspended Dawson from the practice of law for six months, with no
stay. Dawson, 124 Ohio St. 3d 22, 2009-Ohio-5959, 918 N.E.2d 519, at ¶ 24-25.
       {¶ 18} In this case, the board determined that Peck’s misconduct was more
egregious than Nelson’s because the client suffered an actual monetary loss, unlike
Nelson’s client, who lost the ability to pursue a legal claim that may or may not
have been successful. Because Peck did not have a prior suspension and had neither




                                           5
                              SUPREME COURT OF OHIO




violated the terms of a malpractice settlement nor discharged his financial
obligation to his client in bankruptcy as Dawson had, the board found that Peck’s
conduct was less egregious than Dawson’s.
        {¶ 19} Citing the measurable harm to Jones, the board recommends that we
adopt the parties’ stipulated sanction of a six-month suspension from the practice
of law, fully stayed.
        {¶ 20} Having thoroughly reviewed the record, we adopt the board’s
findings of fact, misconduct, and aggravating and mitigating factors. In addition to
the cases cited by the board, we note that in Cuyahoga Cty. Bar Assn. v. Drain, 120
Ohio St. 3d 288, 2008-Ohio-6141, 898 N.E.2d 580, ¶ 2, we imposed a six-month
suspension, fully stayed on conditions, on an attorney who neglected a single client
matter, intentionally prejudiced the client’s interests by repeatedly missing
established deadlines, missed the statute of limitations for refiling the client’s case,
and canceled his professional-liability insurance without warning the client.
Therefore, we agree that a six-month suspension, fully stayed on the condition that
Peck engage in no further misconduct, is the appropriate sanction in this case. We
note that the parties made no mention of restitution to Jones in their stipulations
and that the board concluded that no restitution was owed. However, we find that
restitution equal to the amount of the judgment entered against Jones, d.b.a. We
Sell, is necessary and appropriate in this case in light of Peck’s failure to answer
the second amended complaint, to respond to the motion for default judgment, and
to either move the court for leave to file an answer out of rule or present evidence
of excusable neglect during his appearance at the default hearing.
        {¶ 21} Accordingly, Gregory Lawrence Peck is suspended from the practice
of law in Ohio for six months, with the entire suspension stayed on the conditions
that he make full restitution of $25,927.56, plus interest at the rate of four percent
per annum from May 17, 2010, to Donald Jones, d.b.a. We Sell Auto Sales, and




                                           6
                                January Term, 2017




commit no further misconduct. If Peck violates the conditions, the stay will be
lifted and he will serve the entire suspension. Costs are taxed to Peck.
                                                             Judgment accordingly.
       O’CONNOR, C.J., and O’DONNELL, FRENCH, O’NEILL, FISCHER, and
DEWINE, JJ., concur.
       KENNEDY, J., not participating.
                               _________________
       Scott J. Drexel, Disciplinary Counsel, and Michelle R. Bowman, Assistant
Disciplinary Counsel, for relator.
       Gregory Lawrence Peck, pro se.
                               _________________




                                         7